 1   Steven M. Zadravecz (State Bar No. 185676)     DIVERSITY LAW GROUP, P.C.
     szadravecz@jonesday.com                        Larry W. Lee (State Bar No. 228175)
 2   JONES DAY                                      E-mail: lwlee@diversitylaw.com
     3161 Michelson Drive, Suite 800                Mai Tulyathan (State Bar No. 316704)
 3   Irvine, CA 92612.4408                          E-mail: ktulyathan@diversitylaw.com
     Telephone: +1.949.851.3939                     515 S. Figueroa St., Suite 1250
 4   Facsimile: +1.949.553.7539                     Los Angeles, California 90071
                                                    Telephone: (213) 488-6555
 5   Allison E. Crow (State Bar No. 279078)         Facsimile: (213) 488-6554
     acrow@jonesday.com
 6   JONES DAY                                      POLARIS LAW GROUP LLP
     555 California Street, 26th Floor              William L. Marder (State Bar No. 170131)
 7   San Francisco, CA 94104                        E-mail: bill@polarislawgroup.com
     Telephone: +1.415.626.3939                     501 San Benito Street, Suite 200
 8   Facsimile: +1.415.875.5700                     Hollister, California 95023
                                                    Telephone: (831) 531-4214
 9   Attorneys for Defendant                        Facsimile: (831) 634-0333
     CELLCO PARTNERSHIP, dba Verizon
10   Wireless and improperly named as               Dennis S. Hyun (State Bar No. 224240)
     “Verizon, an unknown corporate entity”         E-mail: dhyun@hyunlegal.com
11                                                  HYUN LEGAL, APC
                                                    515 S. Figueroa St., Suite 1250
12                                                  Los Angeles, California 90071
                                                    Telephone: (213) 488-6555
13                                                  Facsimile: (213) 488-6551

14                                                  Attorneys for Plaintiff and the Class

15

16
                                   UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18
                                       SACRAMENTO DIVISION
19

20   JESSICA GILLESPIE, individually and on        Case No. 2:18-cv-02429-TLN-DB
     behalf of all those similarly situated,
21                                                 JOINT STIPULATION TO STAY
                      Plaintiff,                   PROCEEDINGS PENDING
22                                                 MEDIATION
            v.
23
     VERIZON, an unknown corporate entity;
24   CELLCO PARTNERSHIP, an unknown
     corporate entity; and DOES 1 through 50,
25   inclusive,
26                    Defendants.
27

28
                                                               JOINT STIP. TO STAY PROCEEDINGS
                                                                             2:18-cv-02429-TLN-DB
 1          This Joint Stipulation is submitted by Plaintiff Jessica Gillespie (“Plaintiff”) and

 2   Defendant Cellco Partnership d/b/a Verizon Wireless (“Cellco”), which is named as “Cellco

 3   Partnership,” and improperly named as “Verizon, an unknown corporate entity” in Plaintiff’s

 4   First Amended Complaint (Plaintiff and Cellco are referred to as the “Parties”). Plaintiff and

 5   Cellco stipulate that this action should be stayed because an earlier-filed, substantially similar

 6   action is pending in California state court; Plaintiff and Cellco have agreed to participate in the

 7   mediation of that pending state court action to attempt to resolve both disputes. Plaintiff and

 8   Cellco jointly request that the Court issue an order staying these proceedings and vacating all

 9   deadlines, as stipulated below, while they pursue mediation.

10          1.      The class action Complaint in this case was filed on September 4, 2018 (Doc. 1); it

11   alleged a single cause of action for violation of California Labor Code § 226 based on allegations

12   that Cellco failed to provide accurate itemized wage statements to certain of its non-exempt

13   employees. Plaintiff filed a First Amended Complaint on October 24, 2018 (Doc. 10), adding a

14   claim for penalties under the Private Attorneys General Act, California Labor Code § 2698, et

15   seq. (“PAGA”).

16          2.      Last year, on June 2, 2017, a separate state-wide class action was filed in the

17   Superior Court of California, County of San Diego, titled Farid Harchegani and Mohamed

18   Elhosainy, individually and on behalf of others similarly situated v. Cellco Partnership, Inc. dba

19   Verizon Wireless, a Delaware Partnership; AirTouch Cellular, Inc. dba Verizon Wireless, a

20   California Corporation; and DOES 1-20, inclusive, Case No. 37-2017-000199977-CU-OE-CTL
21   (“Harchegani Action”). The Harchegani Action alleges that Cellco and Airtouch Cellular, Inc.

22   d/b/a Verizon Wireless (together referred to as “Verizon Wireless”) failed to provide accurate

23   itemized wage statements and that the Harchegani Action putative class members are owed

24   overtime and other wages, as well as wage statement penalties, under the California Labor Code.

25   The named plaintiffs in the Harchegani Action purport to bring claims on behalf of “All current

26   and former retail sales representatives who worked for Defendants in California during the Class
27   Period and received non-discretionary bonuses.” On February 16, 2018, the plaintiffs in the

28   Harchegani Action filed a Second Amended Complaint eliminating their claims for unpaid wages
                                                                       JOINT STIP. TO STAY PROCEEDINGS
                                                     -1-                             2:18-cv-02429-TLN-DB
 1   and adding a claim under the PAGA. The Harchegani Action’s operative complaint therefore

 2   only alleges claims for inaccurate wage statements and PAGA penalties, like the FAC in this

 3   case.

 4           3.     The Harchegani Action has been coordinated with ten other actions that are part of

 5   the AirTouch Cellular Wage and Hour Cases Coordination Proceeding, Judicial Council

 6   Coordinated Proceeding No. 4693 (the “Coordinated Proceeding”). Out of the eleven actions in

 7   the Coordinated Proceeding, six remain pending, including the Harchegani Action. The other five

 8   have been dismissed or settled on an individual basis. In all eleven of the coordinated actions, the

 9   plaintiffs brought claims on behalf of California Verizon Wireless non-exempt employees, as well

10   as Verizon Wireless employees alleged to be non-exempt.

11           4.     The proposed class definition in the FAC overlaps with the proposed class in the

12   Harchegani Action. The FAC seeks to certify a class of “All current and former California

13   employees of Defendants who received any wage statements from Defendants at any time from

14   September 4, 2017, through the present.” The FAC also seeks to certify two sub-classes including

15   “All current and former non-exempt California employees of Defendants who were paid any

16   ‘FLSA True Up’ wages from Defendants” and “All current and former non-exempt California

17   employees of Defendants who were paid any ‘Sunday Worked Premium’ wages from Defendant”

18   at any time from September 4, 2017 through the present. (Doc. 10).

19           5.     The Parties agree that, given the overlapping class definitions and claims in this

20   action and the Harchegani Action, they will involve substantially similar or overlapping issues,
21   evidence, and witnesses.

22           6.     The Parties discussed alternative dispute resolution of this action and agreed to

23   coordinate their efforts to include Plaintiff and her counsel in the mediation that has already been

24   agreed to by the parties in the Harchegani Action, so that settlement of the claims in this action

25   can be discussed in conjunction with a potential settlement of the Harchegani Action.

26           7.     The Parties have agreed to set a mediation, and anticipate that the mediation will
27   take place no later than April 31, 2019.

28
                                                                      JOINT STIP. TO STAY PROCEEDINGS
                                                    -2-                             2:18-cv-02429-TLN-DB
 1          8.      The Parties agree that good cause exists to stay all proceedings in this action to

 2   avoid potentially unnecessary litigation efforts and expenses, given the similarity between this

 3   action and the Harchegani Action, and the agreement to mediate both actions.

 4          9.      Accordingly, the Parties stipulate and request that the Court stay this action until

 5   May 30, 2019, to give the Parties time to participate in a mediation.

 6          10.     The Parties stipulate that the stay of this action will lift on May 30, 2019, unless

 7   that date is extended by the Court. The Parties further agree that the agreement to stay this action

 8   until May 30, 2019, is without prejudice to Cellco’s right to seek a further stay of this action on

 9   other grounds, including on the grounds that a stay is appropriate because of the overlap between

10   this action and the Harchegani Action.

11          11.     The Parties therefore stipulate and request the Court to order as follows:

12                      a. This action is stayed until May 30, 2019, in its entirety.

13                      b. All currently scheduled deadlines and proceedings are vacated.

14                      c. The stay in this case will lift on May 30, 2019, unless extended by the

15                          Court.

16                      d. The stay through May 30, 2019, is without prejudice to Cellco’s right to

17                          seek a further stay at that time on any applicable grounds, including the

18                          overlap between this action and the Harchegani Action pending in state

19                          court.

20   ///
21
     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES CONTINUED
22   ON NEXT PAGE]

23

24

25

26
27

28
                                                                       JOINT STIP. TO STAY PROCEEDINGS
                                                    -3-                              2:18-cv-02429-TLN-DB
 1          IT IS SO STIPULATED.

 2   Dated: October 31, 2018                        DIVERSITY LAW GROUP, P.C.
 3
                                                    By: /s/ Larry W. Lee (as authorized 10/31/18)
 4                                                       Larry W. Lee
 5                                                  Attorneys for Plaintiff and the Class
                                                    JESSICA GILLESPIE
 6

 7   Dated: October 31, 2018                        JONES DAY
 8
                                                    By: /s/ Steven M. Zadravecz
 9                                                       Steven M. Zadravecz
10                                                  Attorneys for Defendant
                                                    CELLCO PARTNERSHIP
11

12

13                                             ORDER
14   Pursuant to the Parties’ Stipulation, IT IS SO ORDERED.
15
     Dated: November 2, 2018
16

17

18

19                                                 Troy L. Nunley
                                                   United States District Judge
20
21

22

23

24

25

26
27

28
                                                                  JOINT STIP. TO STAY PROCEEDINGS
                                                -4-                             2:18-cv-02429-TLN-DB
